--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
GENERAL SECURITY AGREEMENT
 
 
 
BETWEEN:
 
Enhance Skin Products Inc.
 
(hereinafter called the "Debtor")
 
- and -
 
Samuel Asculai
 
(hereinafter referred to as the "Creditor")
 
 
 
WHEREAS the Debtor is indebted to the Creditor in respect of various amounts;
 
AND WHEREAS the Debtor agrees that it is in the best interests of the Debtor to
provide security to the Creditor in respect of the amounts owing by the Debtor
to the Creditor;
 
AND WHEREAS the Debtor and the Creditor agree that such security should be
granted to the Creditor in a comprehensive and complete form, charged against
all of the undertaking and assets of the Debtor;
 
In consideration of the premises, the covenants contained herein, the sum of TEN
DOLLARS ($l0.00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
l. The parties agree that each of the above recitals is true in substance and in
fact and shall form part of this Agreement.
 
2. The Debtor hereby grants to the Creditor, by way of mortgage, charge,
assignment, and transfer, a security interest (hereinafter referred to as the
"Security Interest") in the undertaking of the Debtor and in all goods
(including all parts, accessories, special tools, additions and accessions
thereto), chattel paper, documents of title (whether negotiable or not),
instruments, intangibles and securities now owned or hereafter owned or acquired
by or on behalf of the Debtor (including such and same as may be returned to or
repossessed by the Debtor) and in all proceeds and renewals thereof, accessions
thereto and substitutions therefor (hereinafter collectively called the
"Collateral") including, without limitation, all of the following now owned or
hereafter owned or acquired by or on behalf of the Debtor;
 
(a) All inventory of whatever kind and wherever situate (hereinafter called
"Inventory");
 
(b) All equipment (other than inventory) of whatever kind and wherever situate,
including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature or kind;
 
(c) All book accounts, and book debts and generally all accounts, debts, dues,
claims, chooses in action and demands of every nature and kind howsoever arising
or secured including letters of credit and advices of credit, which are now due,
owing or accruing or growing due to or owned by or which may hereafter become
due, owing or accruing or growing due or owned by the Debtor (hereinafter called
the "Debt");
 
(d) All deeds, documents, writings, papers, books of account and other books
relating to or being records of debts, chattel paper or documents of title or by
which such are or may hereafter by secured, evidenced, acknowledged or made
payable;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) All contractual rights and insurance claims and all goodwill, patents, trade
marks, copyrights, and other industrial property;
 
(f) All monies other than trust monies lawfully belonging to others;
 
(g) All property described in any schedule now or hereafter annexed hereto.
 
3. The security interest granted by the Debtor to the Creditor shall not extend
to or apply to, and the collateral shall not include, the last day of any term
of lease or agreement for lease.
 
4. The security interest granted by the Debtor to the Creditor hereby secures
payment and satisfaction of any and all obligations, indebtedness and liability
of the Debtor to the Creditor, including interest thereon and costs of
collection thereof, present or future, direct or indirect, absolute or
contingent, matured or not, extended or renewed, wheresoever and howsoever
incurred and any ultimate unpaid balance thereof and whether the same is from
time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and whether the Debtor be bound alone or with another
or with others and whether as principal or surety (hereinafter collectively
called the "indebtedness").
 
5. The Creditor, in its sole discretion, may declare all or any part of the
indebtedness which is not by its terms payable on demand to be immediately due
and payable, without demand or notice of any kind, in the event of a default as
defined below, or if the Creditor believe in good faith that the prospect of
payment of all or any part of the indebtedness or performance of the Debtor's
obligations under this agreement or any other agreement now or hereafter in
effect between the Debtor and the Creditor is impaired. The provisions of this
clause shall not affect the right of the Creditor with respect to indebtedness
which may now or hereafter be payable on demand.
 
6. The happening of any of the following events or the fulfilling of any of the
following events shall constitute default hereunder
 
(hereinafter called "Default"):
 
(a) failure to pay when due, whether by acceleration or otherwise, any principal
or interest forming part of the indebtedness or any failure of the Debtor to
observe or perform any obligation, covenant, term, provision or condition
contained in this security agreement or any other agreement between the Debtor
and the Creditor;
 
(b) the bankruptcy or insolvency of the Debtor including the filing against the
Debtor of a petition in bankruptcy, the making of an assignment for the benefit
of any creditors of the Debtor, the appointment of a receiver or trustee for the
Debtor or for any assets of the Debtor or the institution by or against the
Debtor of any other type of insolvency proceeding under the Bankruptcy Act or
otherwise;
 
(c) the institution by or against the Debtor of any formal or informal
proceeding for the dissolution or liquidation or settlement or claim against or
winding up affairs of the Debtor;
 
(d) any encumbrance affecting collateral becoming enforceable against the
collateral;
 
(e) if the Debtor ceases or threatens to cease to carry on business or makes or
agrees to make a bulk sale of assets or commits or threatens to commit an act of
bankruptcy;
 
(f) if any execution or other process of any court becomes enforceable against
the Debtor or if a distress or any other process is levied against the assets of
the Debtor or any part thereof.
 
7. Upon default the Creditor may appoint by instrument in writing any person to
be a receiver and manager of the collateral and may remove any receiver so
appointed and appoint another in his stead.  Any such receiver shall, so far as
responsibility for his acts is concerned, be deemed to be the agent of the
Debtor and not of the Creditor and the Creditor shall not in any way be
responsible for any misconduct, negligence or nonfeasance on the part of any
such receiver, his servants, agents or employees. 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Subject to the provisions of the instrument appointing him any such Receiver
shall have the power to take possession of the collateral, to preserve the
collateral of its value, to carry on or concur in the carrying on of all or any
part of the business of the Debtor and to sell, lease or otherwise dispose of or
concur in the selling, leasing or other disposition of the collateral. To
facilitate the foregoing powers any such Receiver may, to the exclusion of all
others, including the Debtor, enter upon, use and occupy all premises owned or
occupied by the Debtor wherein the collateral may be situate, maintain
collateral upon such premises, borrow money on a secured or unsecured basis and
use collateral directly in carrying on the Debtor's business or as security for
loans or advances to enable him to carry on the Debtor's business or otherwise
as such Receiver shall, in his sole discretion, determine.
 
Except as may be otherwise directed by the Creditor, all monies received from
time to time by such Receiver in carrying out his appointment shall be received
in trust for and paid over to the Creditor.  Every such receiver may, in the
discretion of the Creditor, be vested with all or any of the rights and powers
of the Creditor.
 
8. Upon default the Creditor may, either directly or through its agents or
nominees, exercise all of the powers and rights given to a Receiver by virtue of
the foregoing section.
 
9. The Creditor may take possession of, collect, demand, sue on, enforce,
recover and receive collateral and give valid and binding receipts and
discharges therefor and with respect thereof and upon default, the Creditor may
sell, lease or otherwise dispose of collateral in such manner, at such time or
times and place or places and for such consideration and upon such terms and
conditions as to the Creditor may seem reasonable.
 
10. In the event any provision of this security agreement, as amended from time
to time, shall be deemed invalid or void, in whole or in part, by any court of
competent jurisdiction, the remaining terms and provisions of this security
agreement shall remain in full force and effect.
 
11. No delay or omission by the Creditor in exercising any right or remedy
hereunder or with respect to any indebtedness shall operate as a waiver thereof
or of any other right or remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. Further, the Creditor may remedy any default of the Debtor
hereunder or with respect to any indebtedness in any reasonable manner without
waiving any other prior or subsequent default of the Debtor. All rights and
remedies of the Creditor granted or recognized herein are cumulative and may be
exercised any time and from time to time independently or in combination.
 
12. This security agreement and the security afforded hereby is in addition to
and not in substitution for any other security now or hereafter held by the
Creditor and is, and is intended to be, a continuing security agreement and
shall remain in full force and effect until the Creditor shall in writing
discharge the security agreement.
 
13. This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
 
14. This security agreement and the transaction as evidenced hereby shall be
governed by and construed in accordance with the laws of the  State of Nevada.
 
 
 
EXECUTED at the City of
 
this 14th day of October 2011
 

ENHANCE SKIN PRODUCTS INC.      SAMUEL ASCULAI                      
 
   
/s/ Samuel Asculai
 
 
   
Name:     SAMUEL ASCULAI
 
 
   
Title:       CHIEF EXECUTIVE OFFICER
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
